By the Court, Rhodes, J.:
The note in suit is payable thirty days after its demand. It is not alleged in the complaint that demand of payment was made either of the intestate or of the administratrix. That averment is essential, for no cause of action would arise until thirty days had elapsed after the demand.
The presentation to the administratrix of the plaintiffs claim for the amount of the note, is not in any sense a demand of payment.
Judgment reversed and cause remanded, with directions to sustain the demurrer to the complaint.